DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application 16/322775 and US 10651394 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, filed 02/03/2022, with respect to the outstanding Double Patenting rejections have been fully considered and are persuasive.  The terminal disclaimer has been approved, and the double patenting rejections have been withdrawn. 

The declaration under 37 CFR 1.132 filed 02/03/2022 is sufficient to overcome the rejection of claim 1 based upon Sugawara, et al., US-20190334097-A1.

Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. Applicant argues that Sugiwara’s D-34 has a carbazole group attached a=D1 while the other Ra=H. Applicant further argues that the rigidity appears to be decreased in the modification suggested by the examiner, which is noted as desirable by Sugawara, and thus Sugawara teaches away from the claimed arrangement.
First, regarding the alleged teaching away, Sugawara teaches a variety of compounds, including those having two carbazolyl groups (see compounds D1- to D-30), and compounds having as few as one (see compound D-49 to D-51). If Sugawara were so concerned with so limiting structural rigidity to preclude such a modification, Sugawara would not include compounds having these motifs, and would teach only teach two or more groups being represented by formula 4, instead of what Sugawara teaches, that is, at least one group is represented by general formula 4 (see ¶17, ¶35, ¶50, ¶56). Nonpreferred embodiments constitute prior art, and do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see MPEP §2123).
Second, from the alleged unexpected results, it appears that Example Compound 2, which has a single carbazolyl group, has enhanced PLQY compared to Comparative Example Compound 2, which has two carbazolyl groups. The examiner is not particularly sure the comparison between Comparative Example Compound 1, which has four carbazolyl groups, but an alkyl group instead of an aryl group, and Example Compounds, is particularly relevant as there are two substantive changes, and an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.
.

Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. Applicant argues unexpected results.
First, from the alleged unexpected results, it appears that Example Compound 2, which has a 1,1'-biphenyl-2-yl group, has enhanced PLQY compared to Comparative Example Compound 3, which has a phenyl group.
However, unexpected results must be commensurate in scope with the claims (see MPEP §2145). While a showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan "could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof," (MPEP §2145), the applicant has provided examples with specific substitution patterns.
From portions of Sugawara cited by applicants, “by making the portion participating in the light emission stiffer, it is possible to reduce the molecular structure change in the excited state.” The LUMO is likely centered on the diimide ring, it containing two electron-withdrawing carbonyl groups, and substituents on the ortho meta and para positions of the benzene ring may not matter so much. As such, it seems difficult that one could reasonably extend the probative value of the ortho compounds to the meta and para compounds. 
Additionally, it seems that the observed results may not be entirely unexpected if substitution at the ortho position increases the rigidity and leads to the observed effects.
Hence, alleged unexpected results are 1) not commensurate in scope with the claims, and 2) may not be entirely unexpected.
Additionally, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (MPEP §716.02). In this case, Example Compound 2 and Comparative Example Compound 3 presumably both function as TADF compounds, and have appreciable PLQYs (within 10% absolute, ~20% relative).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable Sugawara, et al., US-20190334097-A1 (support for the cited portions is found in JP-2016135999, giving the reference an effectively filed date of 07/08/2016).

Claim 1. Sugawara teaches an organic molecule (D-34 @ p. 13).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
;
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Sugawara’s compound is not as claimed, because 1) the claims require not less than one and not more than three RN2 is phenyl or naphthyl, while Sugawara teaches all N2 = H, and 2) the claims require one Ra is a point of attachment to the second chemical unit and the rest are H, while Sugawara teaches four Ra is a point of attachment to the second chemical unit.
However, regarding 1) Sugawara teaches that in general, the aryl group represented by R17 (see prior art formula 1 @ ¶¶55-56) may be biphenylyl in addition to phenyl (see ¶57, noting the mistranslation “biphenyryl”). Hence, Sugawara teaches these groups are in fact equivalent aryl groups that are suitable for R17.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Sugawara’s phenyl group with a biphenyl group, as this would have been the simple substitution of one known element for another, with reasonable expectation of success. See MPEP §2143 B.
Modification 1) yields the following compounds:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding 2), Sugawara notes that, in general, at least one of prior art R1 to R4 is represented by prior art formula 4, which is represented by prior art formula 6 (see ¶¶16-25). While the specific compound has four carbazol-9-yl groups, Sugawara notes that useful compounds may have as little as one group of prior art formula 4, with all other positions being hydrogen, and exemplifies compounds having such a motif (see, e.g. D-49 @ p. 17), and furthermore shows that the claimed position may be substituted by a group of prior art formula 4, while other positions are not represented by prior art formula 4 (see e.g., D-37 @ p. 14).
2-R4 with H, instead of a group represented by prior art formula 4, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, reasonable expectation of success suggested by Sugawara’s compound still falling within the scope of Sugawara’s general formula). See MPEP §2143 B.
Modification 1), together with modification 2) yields compounds:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

a first chemical unit comprising or consisting of a structure of the formula A1,
RN comprises or consists of a structure of the formula N1:
with §=point of attachment of the chemical unit of formula N1 to the first chemical unit;
RN2 is the same or different at each instance and is H;
and at least one second chemical unit comprising or consisting of a structure of the formula D1:
with #=point of attachment of the second chemical unit to the first chemical unit;
Ra is the same or different at each instance a point of attachment of the first chemical unit to the second chemical unit;
Rb
where one RN2 is phenyl.

Claim 2. Modified Sugawara teaches or suggests the organic molecule according to claim 1, comprising a structure of the formula A2, where Rb and RN have the aforestated meanings.

Claim 3. Modified Sugawara teaches or suggests the organic molecule according to claim 1, comprising a structure of the formula A3, where Rb and RN have the aforestated meanings.

Claim 4. Modified Sugawara teaches or suggests the organic molecule according to claim 1, comprising a structure of the formula A4, where Rb and RN have the aforestated meanings.

Claim 5. Modified Sugawara teaches or suggests the organic molecule according to claim 1, comprising a structure of the formula A5, where Rb and RN have the aforestated meanings.

Claim 6. Modified Sugawara teaches or suggests the organic molecule according to claim 1, where RN is the same or different at each instance and is selected from one of the structures O1 to O3.
Additionally, Sugawara notes that suitable groups include groups which may be further substituted by multiple aromatic groups (see ¶¶57-58). Because prior art R17 is a 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Sugawara’s phenyl group, and/or further replace the biphenyl group, with a group selected from one of the structures O4 to O10, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one aryl group for another, with reasonable expectation suggested by Sugawara’s explicit teaching of aryl-substituted aryl, suggesting that this motif is suitable for prior art R17). See MPEP §2143 B.

Claim 7. Modified Sugawara teaches or suggests the organic molecule according to claim 1, but not wherein RN is the same or different at each instance and is selected from one of the structures P1 to P3.
However, Sugawara notes that suitable groups include groups which may be further substituted by aromatic groups (see ¶¶57-58). Because prior art R17 is a biphenylyl group, which can be construed as an phenyl group further substituted by another phenyl group, this at least suggests further substitution of a phenyl group with other aryl groups. For other aryl groups, Sugawara teaches naphthalene is a suitable substituent.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Sugawara’s phenyl group, and/or in this case, one aryl group for another, with reasonable expectation suggested by Sugawara’s explicit teaching of aryl-substituted aryl, suggesting that this motif is suitable for prior art R17). See MPEP §2143 B.

Claim 8. Modified Sugawara teaches or suggests the organic molecule according to claim 1, where Rb is H.

Claim 15. Modified Sugawara teaches or suggests a composition (see ¶¶69-70 as well as ¶156, noting emissive layer may include compound as host or compound as dopant / emitter together with host; formation by wet process is suggested as way of forming to light emitting layer @ ¶¶238-245, suggesting the following formulation to one of ordinary skill in the art at the effective filing date of the claimed invention for the purpose of forming a light-emitting layer) comprising:
(a) at least one organic molecule according to claim 1 as an emitter and/or host;
(b) one or more emitter and/or host materials different from the at least one organic molecule according to claim 1,
and (c) optionally one or more solvents.

Claim 16. Modified Sugawara teaches or suggests an optoelectronic device comprising an organic molecule according to claim 1 (see ¶¶112-237 in general, especially ¶¶112-237, as well as Fig. 10).

Claim 17. Modified Sugawara teaches or suggests the optoelectronic device according to claim 16, wherein the optoelectronic device is an organic light-emitting diode.

Claim 18. Modified Sugawara teaches or suggests the optoelectronic device according to claim 16, wherein the organic molecule is an emitter in the optoelectronic device (dopant; see ¶¶69-70 and ¶156).

Claim 19. Modified Sugawara teaches or suggests the optoelectronic device according to claim 18, wherein the proportion of the organic molecule in the emitter is in the range of 0.1% to 50% (see ¶156; this overlaps with the claimed range of 1% to 80%, and it would have been obvious to one of ordinary skill in the art to select the prior art range corresponding to the claimed range).

Claim 20. Modified Sugawara teaches or suggests the optoelectronic device according to claim 16, comprising a substrate, an anode and, a cathode, wherein the anode or the cathode is applied to the substrate, and at least one light-emitting layer is disposed between anode and cathode and which comprises the organic molecule (see ¶¶112-237 in general, especially ¶¶112-121).

Claim 21. Modified Sugawara teaches or suggests an optoelectronic device comprising an organic molecule according to claim 2 (see ¶¶112-237 in general, especially ¶¶112-237, as well as Fig. 10).

Claim 22. Modified Sugawara teaches or suggests the optoelectronic device according to claim 20, wherein the organic molecule is an emitter in the optoelectronic component (dopant; see ¶¶69-70 and ¶156).

Claim 23. Modified Sugawara teaches or suggests an optoelectronic device comprising the composition according to claim 15 (see ¶70, noting emissive layer may include compound as host or compound as dopant / emitter together with host; formation by wet process is suggested as way of forming to light emitting layer @ ¶¶238-245, suggesting the following formulation to one of ordinary skill in the art at the effective filing date of the claimed invention for the purpose of forming a light-emitting layer in an organic light-emitting device).

Claim 24. Modified Sugawara teaches or suggests the optoelectronic device according to claim 23, comprising:
a substrate, an anode and a cathode, wherein the anode or the cathode are disposed on the substrate, and at least one light-emitting layer, which is disposed between the anode and the cathode and which comprises the composition (see ¶¶112-237 in general, especially ¶¶112-121).

Claim 25. Modified Sugawara teaches or suggests the optoelectronic device according to claim 23, wherein the composition is an emitter in the optoelectronic device (dopant; see ¶¶69-70 and ¶156).

Claim 26. Modified Sugawara teaches or suggests a process for producing an optoelectronic component, comprising processing of the organic molecule according to claim 1 by an evaporation process or from a solution (see ¶¶238-240).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721